 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ASCENTIUM CAPITAL LLC,                            No. 2:19-cv-01674-TLN-CKD

12                      Plaintiff,                     ORDER

13          v.
14   ROTCEH COLON MALDONADO,
15                      Defendant.
16

17          Plaintiff Ascentium Capital LLC (“Plaintiff”) filed a Complaint for breach of equipment

18   finance agreement against Defendant Rotceh Colon Maldonado (“Defendant”) on August 27,

19   2019. (ECF No. 1.) Defendant was personally served in Puerto Rico on September 7, 2019.

20   Defendant has not answered or appeared. This matter is before the Court on Plaintiff’s motion for

21   default (ECF No. 8) which was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

22   § 636(b)(1)(B) and Local Rule 302.

23          On January 9, 2020, the magistrate judge filed findings and recommendations which were

24   served on all parties and which contained notice to all parties that any objections to the findings

25   and recommendations were to be filed within fourteen days. (ECF No. 15.) Neither party has

26   filed any objections to the Findings and Recommendations.

27          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

28   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
                                                       1
 1   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 2   1983); see also 28 U.S.C. § 636(b)(1).

 3          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 4   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 5          Accordingly, IT IS ORDERED that:

 6          1. The Proposed Findings and Recommendations filed January 9, 2020 (ECF No. 15), are

 7          adopted in full.

 8          2. Plaintiff's motion for default judgment (ECF No. 8) is GRANTED.

 9          3. Judgment is entered in Plaintiff’s favor and against defendant.

10          4. Plaintiff is awarded $142,457.61.

11          5. The Clerk of Court is directed to close this case.

12          IT IS SO ORDERED

13   DATED: March 16, 2020

14

15

16
                                        Troy L. Nunley
17                                      United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                      2
